                                       UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION
                                             No. 7:14-CV-00182-BR

WOODELL MCGOWAN, et al.,                                      )
                                                              )
              Plaintiffs,                                     )
                                                              )
v.                                                            )             ORDER
                                                              )
MURPHY-BROWN, LLC, d/b/a                                      )
SMITHFIELD HOG PRODUCTION                                     )
DIVISION,                                                     )
                                                              )
              Defendant.                                      )



              This matter is before the court on plaintiffs’ unopposed motion for pre- and post-

judgment interest. (DE # 589.) The motion is ALLOWED. The award of compensatory

damages shall bear interest at the rate set forth in N.C. Gen. Stat. § 24-1 from the date of the

filing of the complaint, 21 August 2014, until the entry of judgment, per annum and without

compounding. The total money judgment (i.e. compensatory damages, punitive damages, pre-

judgment interest, and costs, if any) shall bear interest at the legal rate at the rate set forth in 28

U.S.C. § 1961(a) from the entry of judgment until paid, computed daily and compounded

annually.

              This 3 May 2019.



                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge
